Citation Nr: 1042532	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1998 to January 2001, with additional periods of service 
with the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated March 2007, that was issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In October 2010, a Board videoconference hearing was held before 
the undersigned. A transcript of the hearing is associated with 
the Veteran's claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not sustain a right wrist injury or disease 
in service.

3.  Symptoms of a right wrist disorder were not chronic in 
service.

4.  Symptoms of a right wrist disorder have not been continuous 
since service separation.

5.  The Veteran's current right wrist disorder is not related to 
her active service.


CONCLUSION OF LAW

A right wrist disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, VA will attempt to obtain.  The 
Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.

In a January 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what evidence VA 
would obtain.  The notice included provisions for disability 
ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post-
service VA treatment records, and the Veteran's statements and 
personal hearing testimony.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination with respect to this claim.  However, the 
Board finds that a VA examination is not necessary in order to 
decide this claim.  See McClendon v. Nicholson, 20 Vet App. 79, 
81 (2006) (the VA Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim).

The Veteran's service treatment records are devoid of any 
complaints or treatment for a right wrist injury.  Further, for 
the reasons explained in this decision, the Board finds that 
there is otherwise no credible evidence of any in-service disease 
or injury to the right wrist, and there is no evidence of other 
event during service.  Because there is no in-service injury or 
disease to which competent medical opinion could relate a current 
disability, there is no reasonable possibility that a VA 
examination or opinion could aid in substantiating the current 
claim for service connection for a right wrist injury.  See 38 
U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to 
provide assistance to a claimant . . . if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and active service would necessarily 
be based on an inaccurate history regarding what occurred in 
service, so would be of no probative value.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection for a Right Wrist Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that her current right wrist disorder 
originated in service and has continued since that time.  The 
Veteran filed VA disability compensation claims in January 2001 
and February 2001 for specific disabilities, but did not claim or 
mention any right wrist disorder.  Later, in April 2001, the 
Veteran raised a claim for service connection for a right wrist 
disorder.  

At the Board personal hearing in October 2010, the Veteran 
contended that a right wrist injury occurred in January 1998, 
while she was stationed at Fort McClellan, Alabama.  See Hearing 
Transcript at 2-3.  The Veteran testified that she was injured 
during basic training by falling on her right wrist  Id. at 3.  
She also testified that, during this fall, she received an injury 
to her ribs.  The Veteran went on to testify that she received 
treatment for her right wrist injury, which was deemed a 
"sprain," but treatment only consisted of wrapping the wrist in 
an ACE bandage and taking Motrin for the pain.  Id.  She also 
testified that her right wrist injury prevented her from 
graduating from basic training in a timely manner, kept her from 
doing pushups as part of her training and still affects her 
today.  Id. at 4.  She also testified that VA told her that she 
could not file a claim for her right wrist disorder, because she 
was told "it is not service connected" and she "didn't have 
any documents in [her] medical records."  Id. at 7.

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a right wrist injury in service, and 
that symptoms of a right wrist disorder were not chronic in 
service.  Service treatment records, including sick call 
treatment records, do not note any complaints, findings, or 
treatment of any right wrist pain symptoms, a right wrist injury, 
or a right wrist disorder diagnosis.  The October 2000 service 
separation clinical evaluation does not note any findings of a 
right wrist disorder, indicating as normal the "upper 
extremities."  Also, the October 2000 separation examination 
"Report of Medical History" lists the rib injury suffered at 
Fort McClellan in 1998, but does not list a history or complaints 
of right wrist injury.  The Board finds this evidence to be 
especially probative, because the Veteran, in her October 2010 
hearing testimony, testified that her right wrist injury was 
incurred in the same incident (falling down in basic training) as 
her rib injury.  See Hearing Transcript at 3.  Neither the 
Veteran's more contemporaneous in-service medical history and 
complaints nor the clinical examination at service separation 
reflect any reported history or complaints, any clinical 
findings, or diagnoses of a right wrist disorder either during 
service or at service separation.  

With regard to the Veteran's recent assertions that she was 
initially treated for a right wrist disorder while in service, 
the Board finds that such assertions made recently pursuant to 
her VA compensation claim are outweighed by other, more 
contemporaneous lay and medical evidence of record, especially 
the histories and complaints at service separation by the Veteran 
that specifically denied any disability or symptoms of the right 
wrist.  See Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 
(1992).

In rendering a decision on appeal the Board must also analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

While the Veteran is competent to state that she had right wrist 
symptoms at any time, including in service, the Board finds that 
her more recent assertion that a right wrist injury occurred in 
service is not credible because it is outweighed by the lay and 
medical evidence of record, including the more contemporaneous 
in-service lay history given by the Veteran, absence of any 
notation of complaints or treatment during service, the negative 
clinical findings in service and at service separation, and the 
fact that the Veteran filed two VA compensation claims in early 
2001 that did not include any mention or claim of right wrist 
disorder or symptoms.  

The Veteran also claimed and testified she was restricted to 
limited duty (no push-ups), because of an injury to her right 
wrist; however, April 1998 and January 1999 Physical Profile 
reports show that the Veteran was restricted to limited duty (no 
push-ups), because of severe rib pain, not because of an injury 
to her right wrist or complaints of right wrist pain or symptoms.  
Therefore, the Board finds the Veteran's statement concerning the 
reasons for the restricted duty to be outweighed by the service 
treatment record evidence that reflects the reason for the 
limited duty, and that the Veteran's statement concerning the 
reason for restricted duty is not credible.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996) (in determining credibility, one 
factor to be considered is the consistency of one statement with 
another and with the other evidence in the record).  The Board 
finds that the Veteran's accounts and testimony of chronic right 
wrist symptoms in service are not credible because they are 
outweighed by the Veteran's own, more contemporaneous reporting 
at the discharge examination, which did not include any history, 
complaints, findings, or diagnosis of right wrist disorder.  

The Board next finds that the weight of the evidence demonstrates 
that symptoms of a right wrist disorder have not been continuous 
since service separation in January 2001.  The Veteran also 
submitted claims for various disabilities in January and February 
2001, without claiming or mentioning a right wrist injury or 
disorder or symptoms, and did not submit a claim for service 
connection for a right wrist disorder until later, in April 2001 
(claiming a right shoulder disorder due to a right wrist sprain).  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding 
Board's finding that the Veteran's recent post-service account of 
in-service events was not credible because the Veteran had 
previously given other histories and theories that did not 
mention the alleged in-service event, and he first "came up with 
the story" years after service and in connection with the 
compensation claim).

In a March 2001 VA compensation and pension (C&P) examination, 
the examiner found tenderness in the Veteran's ribs, but that 
"the rest of the musculoskeletal system [was] unremarkable."  A 
November 2002 VA medical record shows that the Veteran was 
treated for closing a car door on her middle finger, however, the 
report is silent as to right wrist pain or a right wrist 
disorder.  In an October 2005 VA compensation examination, the 
Veteran stated that she was able to carry two bags of groceries 
up a flight of stairs, with no mention of right wrist pain or 
right wrist disorder symptoms.  

VA Medical records from January to July 2007 show complaints of 
and treatment for a right wrist disorder.  In a January 2007, an 
evaluation of the Veteran's right wrist showed deformity of the 
distal radius, with radiocarpal sublaxation and prominent ulnar 
styloid, and the range of motion was slightly reduced.  In April 
2007, the examiner stated that the radiographical features shown 
in the January 2007 x-ray are characteristic of a Madelung 
deformity.  In an April 2007 "Rheumatology Outpatient Note," 
the Veteran stated she may have had repetitive injury in her 
joints in basic training in January 1998, but no specific injury 
she could recall.  However, as indicated, the service treatment 
records and service separation clinical evaluation do not 
indicate any right wrist injury or treatment for right wrist 
disorder while in service, or even any evidence of right wrist 
complaints or symptoms in service.

While the Veteran now claims that her current right wrist 
disorder is due to service, for reasons stated above, she did not 
have chronic right wrist symptoms in service, did not have 
continuous post-service symptoms of the right wrist, and was not 
treated for or diagnosed with a right wrist disorder until 
January 2007, over six years after separation from service.  
There is additionally no competent or credible evidence of a 
relationship between the Veteran's right wrist disorder and 
service, and no factual basis of in-service injury or continuous 
symptoms upon which such a nexus opinion could be based.  For 
these reasons, the Board finds that the lay and medical evidence 
that is of record weighs against the claim for service connection 
for a right wrist disorder, and outweighs the Veteran's more 
recent contentions and histories regarding in-service right wrist 
injury, in-service right wrist disorder symptoms, and post-
service right wrist disorder symptoms.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a right wrist disorder and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for a right wrist disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


